Churchill, J.
The defendant husband appeals from a judgment of divorce granted to the plaintiff wife for extreme cruelty.
The trial court failed to make findings of fact except a general finding that defendant was guilty of extreme cruelty. It is required that trial courts find facts specially and state separately their conclusions of law thereon and direct the entry of appropriate judgments. GrCB. 1963, 517.1. The failure to comply with this rule may result in a reversal, hut we agree with the dissenting opinion in Nicpon v. Nicpon (1968), 9 Mich App 373, that this Court is not powerless to render a decision on trial de novo even though the trial court has failed to comply with the rule.
The record in this case is short. The essential facts are virtually undisputed. On review we are able to make and do make findings of fact. For the past few years defendant has been returning to the home of the parties late at night in an intoxicated condition. During some weeks this has occurred two or three times a week. On some occasions defendant has been so intoxicated that he fell asleep on the floor or couch. This course of conduct has been offensive to plaintiff. On occasion defendant has challenged plaintiff to see an attorney about a divorce. His conduct constituted extreme cruelty entitling plaintiff to a judgment of divorce.
The other terms of the judgment entered by the trial court have not been challenged on appeal. Affirmed. Costs to appellee.
All concurred.